In re McGee, Roosevelt; — Plaintiffs); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “C”, No. 253-297.
Granted for the sole purpose of transferring the application to the district court with instructions to the district judge to act on relator’s application for post-conviction relief filed via certified mail on February 21, 1997. The district court is ordered to provide this Court with a copy of its judgment. A copy of the application is attached.
KIMBALL, J., not on panel.